FILED
                             NOT FOR PUBLICATION                            JUL 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARTHUR SOGOYAN,                                  No. 10-70859

               Petitioner,                       Agency No. A075-735-861

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Arthur Sogoyan, a native and citizen of Armenia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen based

on ineffective assistance of counsel and changed circumstances arising in the

country of removal. We have jurisdiction under 8 U.S.C. § 1252. We review de


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo questions of law and for abuse of discretion the denial of a motion to reopen.

Ghahremani v. Gonzales, 498 F.3d 993, 997-99 (9th Cir. 2007). We deny the

petition for review.

      The BIA did not abuse its discretion in denying Sogoyan’s motion to reopen

as untimely because it was filed more than six months after the final order of

removal, see 8 C.F.R. § 1003.2(c)(2), and Sogoyan did not establish that he acted

with the due diligence required for equitable tolling, see Iturribarria v. INS, 321

F.3d 889, 897 (9th Cir. 2003) (equitable tolling available where “a petitioner is

prevented from filing because of deception, fraud, or error, as long as the petitioner

acts with due diligence”). Sogoyan did not establish eligibility for any of the

regulatory exceptions to the filing deadline. See 8 C.F.R. § 1003.2(c)(3); see also

Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (evidence of changed

circumstances in the country of removal lacks the requisite materiality where it

simply recounts generalized conditions); cf. Malty v. Ashcroft, 381 F.3d 942, 944

(9th Cir. 2004).

      In light of our disposition, we do not reach Sogoyan’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                      10-70859